By the Court.
The testimony of the complainant that she accused the respondent of being the father of her child in the time of her travail was clearly competent under the Rev. Sts. c. 49, § 3. This provision is not repealed by the St. of 1857, c. 305; but she is made by that statute a competent witness for all purposes, even to the fact of her having accused the respondent in the time of her travail. Murphy v. Spence, 9 Gray, 399. The very purpose of the provision of the statute requiring such previous accusation was to confirm the testimony of the complainant at the trial, by showing that in time of great distress and peril of her life she continued constant in her charge. The court therefore rightly instructed the jury that the fact of such accusation was corroborative of her testimony at the trial

Exceptions overruled.